Title: From George Washington to Henry Laurens, 13 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters [Valley Forge] 13th Jany 1778.

This will be deliver’d to you by the Chevalier de Mauduit du Plessis, who was among the first French Officers that joined the Army of the United States—the gallant Conduct of this young Gentleman at Brandywine, German Town, and his distinguished Services at Fort Mercer, where he united the Offices of Engineer and Commandant of Artillery, entitle him to the particular notice of Congress—he made several judicious alterations in the works at Red bank—shew’d great good Conduct during the action in which the Hessians were repulsed—and was spoken of in consequence in terms of the highest applause by the Commanding Officer of the Post—after the evacuation was determined upon, he became the means of saving some valuable Artillery and Stores, and chearfully undertook as Volunteer the hazardous operation of blowing up the Magazine &ca without the apparatus usually provided upon such occasions—I must farther add in Mr Duplessis favour that he possesses a degree of Modesty not always found in men who have performed brilliant actions—It is with pleasure therefore that I recommend it to Congress to grant him a Brevet of Lieutenant Colonel, a Reward due to his merit and which will not have the inconvenience of occasioning any dissatisfaction in the Corps to which he belongs—As some particular Circumstances have prevented Mr Duplessis waiting upon Congress sooner, I hope there will be no difficulty in antedating the Brevet, so that the Recompense may more immediately follow the Services which he has done—at the same time that there may not be any uneasiness on the part of Mr Fleury whom Congress has been pleased to reward in the same way, and as their times of Service are nearly equal in France, I would propose that Mr Duplessis Brevet should bear the same date, vizt the 26th November—I have the honor to be with great respect Sir Your most obedt Servt

Go: Washington

